


Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of March 3, 2010, is
entered into by and between Baltic Trading Limited, a corporation incorporated
under the laws of the Republic of the Marshall Islands (the “Corporation”) and
Genco Investments LLC, a limited liability company formed under the laws of the
Republic of the Marshall Islands (“Purchaser”).

 

WHEREAS, the Corporation desires to issue and sell to Purchaser, and Purchaser
desires to subscribe for and purchase from the Corporation, a number of shares
of the Class B Stock, par value $0.01 per share, of the Corporation (“Class B
Stock”); and

 

WHEREAS, immediately prior to the execution hereof, Purchaser has surrendered to
the Corporation its certificate for 100 shares of the Corporation’s capital
stock for no consideration for cancellation, and the Corporation has caused to
become effective its Amended and Restated Articles of Incorporation which
provide, among other things, for the Class B Stock as authorized capital stock
of the Company;

 

WHEREAS, the Corporation and Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of the Securities Act of 1933, as amended (the “Securities
Act”), and the rules and regulations promulgated by the U.S. Securities and
Exchange Commission thereunder.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Corporation and
Purchaser, intending to be legally bound, hereby agree as follows:

 


ARTICLE I
DEFINITIONS


 

The following capitalized terms used in this Agreement shall have the following
respective meanings:

 

“Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
another person.

 

“Antidilution Shares” means a number of shares of Class B Stock equal to two
percent (2%) of the number of shares of Common Stock that the Corporation may
issue from time to time, excluding the Incentive Shares and the Over-allotment
Shares.

 

“Common Stock” means the Common Stock, par value $0.01 per share, of the
Corporation.

 

“CONTROL” INCLUDING THE TERMS “CONTROLLING,” “CONTROLLED BY” AND “UNDER COMMON
CONTROL WITH,” MEANS THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO
DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF A PERSON,
WHETHER THROUGH THE OWNERSHIP OF VOTING SHARES, BY CONTRACT OR OTHERWISE. A
PERSON WHO IS THE OWNER OF 20% OR MORE OF THE OUTSTANDING

 

--------------------------------------------------------------------------------


 

VOTING SHARES OF ANY CORPORATION, PARTNERSHIP, UNINCORPORATED ASSOCIATION OR
OTHER ENTITY SHALL BE PRESUMED TO HAVE CONTROL OF SUCH ENTITY, IN THE ABSENCE OF
PROOF BY A PREPONDERANCE OF THE EVIDENCE TO THE CONTRARY.  NOTWITHSTANDING THE
FOREGOING, A PRESUMPTION OF CONTROL SHALL NOT APPLY WHERE SUCH PERSON HOLDS
VOTING SHARES, IN GOOD FAITH AND NOT FOR THE PURPOSE OF CIRCUMVENTING THIS
PROVISION, AS AN AGENT, BANK, BROKER, NOMINEE, CUSTODIAN OR TRUSTEE FOR ONE OR
MORE OWNERS WHO DO NOT INDIVIDUALLY OR AS A GROUP HAVE CONTROL OF SUCH ENTITY.

 

“Incentive Shares” means any shares of Common Stock constituting or issuable
pursuant to any award under the Corporation’s 2009 Equity Incentive Plan.

 

“Initial Shares” means five million six hundred ninety-nine thousand
eighty-eight (5,699,088) shares of Class B Stock.

 

“Over-allotment Shares” means any shares of Common Stock issuable pursuant to
the underwriters’ over-allotment option as described in the Registration
Statement on Form S-1 (File No. 333-162456) for the Corporation’s initial public
offering of Common Stock.

 

“Purchase Price” means the sum of Seventy-Five Million Dollars ($75,000,000).  
Purchaser shall be entitled to receive credit towards the Purchase Price for any
advances of cash made to the Corporation prior to consummation of the
transactions contemplated in Sections 2.1 and 2.2 hereof.

 

“Surplus” means the surplus (as such term is used in Section 41(1) of the
Business Corporations Act of the Republic of the Marshall Islands) of the
Corporation attributable to the Purchase Price.

 


ARTICLE II
PURCHASE AND SALE OF SHARES


 


SECTION 2.1.                      AGREEMENT TO SELL AND PURCHASE THE SHARES;
ANTIDILUTION RIGHTS.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE
CORPORATION AGREES TO ISSUE AND SELL TO PURCHASER, AND PURCHASER AGREES TO
SUBSCRIBE FOR AND PURCHASE FROM THE CORPORATION, THE INITIAL SHARES AND THE
ANTIDILUTION SHARES IN EXCHANGE FOR THE PURCHASE PRICE PAID BY PURCHASER
SIMULTANEOUSLY WITH THE EXECUTION HEREOF OR THROUGH PRIOR ADVANCES OF CASH AS
DESCRIBED IN ARTICLE I ABOVE.


 


SECTION 2.2.                      ISSUANCE OF INITIAL SHARES.  SIMULTANEOUSLY
WITH THE EXECUTION HEREOF, THE CORPORATION SHALL ISSUE THE INITIAL SHARES TO
PURCHASER.


 


SECTION 2.3.                      ISSUANCES OF ANTIDILUTION SHARES.


 


(A)         SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 2.4, THE
CORPORATION SHALL ISSUE ANTIDILUTION SHARES TO PURCHASER FROM TIME TO TIME
SIMULTANEOUSLY WITH EACH FUTURE ISSUANCE OF COMMON STOCK OTHER THAN THE
INCENTIVE SHARES AND THE OVER-ALLOTMENT SHARES.


 


(B)         TO THE EXTENT THE CORPORATION HAS ANY REMAINING SURPLUS, THEN
CONSISTENT WITH RESOLUTIONS ADOPTED BY THE CORPORATION’S BOARD OF DIRECTORS
PRIOR TO THE EXECUTION HEREOF,

 

2

--------------------------------------------------------------------------------



 


SUCH SURPLUS SHALL BE REDUCED, AND THE CORPORATION’S STATED CAPITAL INCREASED,
BY THE AGGREGATE PAR VALUE PER SHARE OF ANY ANTIDILUTION SHARES TO BE ISSUED.


 


(C)         IF CORPORATION HAS NO REMAINING SURPLUS, THEN THE ISSUANCE OF
FURTHER ANTIDILUTION SHARES SHALL BE SUBJECT TO PURCHASER’S PRIOR PAYMENT TO THE
CORPORATION OF THE AGGREGATE PAR VALUE PER SHARE FOR SUCH ANTIDILUTION SHARES.


 


(D)         THE PURCHASER’S RIGHT TO RECEIVE ANTIDILUTION SHARES SHALL TERMINATE
AT SUCH TIME AS PURCHASER, TOGETHER WITH ITS AFFILIATES, CEASES TO OWN AT LEAST
10% OF THE AGGREGATE NUMBER OF OUTSTANDING SHARES OF THE CORPORATION’S COMMON
STOCK AND CLASS B STOCK.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


 

The Purchaser hereby represents and warrants to the Corporation as follows:

 


(A)         THE PURCHASER HAS THE LEGAL CAPACITY, POWER AND AUTHORITY TO ENTER
INTO AND PERFORM ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE PURCHASER WILL NOT VIOLATE ANY
OTHER MATERIAL AGREEMENT TO WHICH THE PURCHASER IS A PARTY.  THIS AGREEMENT HAS
BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY THE PURCHASER AND
CONSTITUTES A VALID AND BINDING AGREEMENT OF THE PURCHASER, ENFORCEABLE AGAINST
THE PURCHASER IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT SUCH ENFORCEABILITY
(I) MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING OR RELATING TO ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (II) IS
SUBJECT TO GENERAL PRINCIPLES OF EQUITY.


 


(B)         THE PURCHASER REPRESENTS AND WARRANTS THAT THE PURCHASER: (I)  IS
FAMILIAR WITH THE CORPORATION AND ITS BUSINESS PROSPECTS AND (II) HAS HAD AN
OPPORTUNITY TO SELECT AND CONSULT WITH SUCH ATTORNEYS, BUSINESS CONSULTANTS AND
ANY OTHER PERSON(S) THE PURCHASER HAS WISHED TO CONFER WITH.  THE PURCHASER
ACKNOWLEDGES THAT THE CORPORATION HAS MADE AVAILABLE TO THE PURCHASER PRIOR TO
THE SIGNING OF THIS AGREEMENT AND SALE OF ANY CLASS B STOCK, THE OPPORTUNITY TO
ASK QUESTIONS OF ANY PERSON AUTHORIZED TO ACT ON BEHALF OF THE CORPORATION
CONCERNING ANY ASPECT OF THE INVESTMENT AND TO OBTAIN ANY ADDITIONAL
INFORMATION, TO THE EXTENT THE CORPORATION POSSESSES SUCH INFORMATION OR CAN
ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE, NECESSARY TO VERIFY THE
ACCURACY OF THE INFORMATION.


 


(C)         PURCHASER KNOWS AND UNDERSTANDS THAT AN INVESTMENT IN THE CLASS B
STOCK OF THE CORPORATION IS A SPECULATIVE INVESTMENT THAT INVOLVES A HIGH RISK
OF LOSS AND THAT ON AND AFTER THE DATE HEREOF, THERE WILL BE NO PUBLIC MARKET
FOR THE CLASS B STOCK AND THE CORPORATION DOES NOT CONTEMPLATE THAT A PUBLIC
MARKET WILL DEVELOP.


 


(D)         THE PURCHASER IS AN INSTITUTIONAL “ACCREDITED INVESTOR,” AS SUCH
TERM IS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE SECURITIES ACT.   THE
PURCHASER HAS SUBSTANTIAL KNOWLEDGE AND EXPERIENCE IN FINANCIAL, INVESTMENT AND
BUSINESS MATTERS, AND HAS THE REQUISITE KNOWLEDGE AND EXPERIENCE TO EVALUATE THE
RISKS AND MERITS OF THIS INVESTMENT.  THE DECISION OF THE PURCHASER TO PURCHASE
THE CLASS B STOCK HEREUNDER HAS BEEN MADE BY THE PURCHASER INDEPENDENT OF ANY
STATEMENTS, DISCLOSURES OR JUDGMENTS AS TO THE PROPERTIES, BUSINESS, PROSPECTS

 

3

--------------------------------------------------------------------------------



 


OR CONDITION (FINANCIAL OR OTHERWISE) OF THE CORPORATION THAT MAY HAVE BEEN MADE
OR GIVEN TO THE PURCHASER.  THE PURCHASER CAN AND WILL BEAR THE ECONOMIC RISKS
OF THE PURCHASER’S INVESTMENT IN THE CORPORATION AND IS ABLE TO HOLD THE
CORPORATION’S CLASS B STOCK INDEFINITELY WITHOUT REGISTRATION AND IS ABLE TO
SUSTAIN A COMPLETE LOSS IF THE CLASS B STOCK BECOMES WORTHLESS.


 


(E)         THE SHARES OF CLASS B STOCK BEING PURCHASED HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT, (II) SUCH SHARES ARE BEING SOLD PURSUANT AN
EXEMPTION UNDER SECTION 4(2) OF THE SECURITIES ACT, AND (III) THE CORPORATION’S
RELIANCE ON SUCH EXEMPTION IS PREDICATED IN PART ON THE PURCHASER’S
REPRESENTATIONS MADE PURSUANT TO THIS AGREEMENT.  THE PURCHASER HAS NO CONTRACT,
UNDERTAKING, AGREEMENT OR ARRANGEMENT WITH ANY OTHER PERSON OR ENTITY TO SELL,
TRANSFER OR PLEDGE ANY CLASS B STOCK THAT THE PURCHASER IS PURCHASING HEREUNDER,
AND THE PURCHASER HAS NO PRESENT PLANS OR INTENTIONS TO ENTER INTO ANY SUCH
CONTRACT, UNDERTAKING, AGREEMENT OR ARRANGEMENT.  THE PURCHASER ACKNOWLEDGES
THAT NO SUCH SHARES OF CLASS B STOCK HAVE BEEN REGISTERED OR QUALIFIED FOR
RESALE UNDER APPLICABLE SECURITIES LAWS AND MAY NOT BE SOLD EXCEPT PURSUANT TO
SUCH REGISTRATION OR QUALIFICATION THEREUNDER OR AN EXEMPTION THEREFROM.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

 

The Corporation hereby represents and warrants to the Purchaser as follows:

 


(B)         THE CORPORATION HAS THE LEGAL CAPACITY, POWER AND AUTHORITY TO ENTER
INTO AND PERFORM ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE CORPORATION WILL NOT VIOLATE
ANY OTHER MATERIAL AGREEMENT TO WHICH THE CORPORATION IS A PARTY.  THIS
AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY THE
CORPORATION AND CONSTITUTES A VALID AND BINDING AGREEMENT OF THE PURCHASER,
ENFORCEABLE AGAINST THE CORPORATION IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT
SUCH ENFORCEABILITY (I) MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING OR RELATING TO ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND (II) IS SUBJECT TO GENERAL PRINCIPLES OF EQUITY.


 


(B)         THE INITIAL SHARES HAVE BEEN DULY AUTHORIZED AND, UPON ISSUANCE,
WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE.


 


ARTICLE V
MISCELLANEOUS


 


SECTION 5.1.                      GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO ITS CHOICE OF LAW PROVISIONS.


 


SECTION 5.2.                      ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY
RIGHT, REMEDY, OBLIGATION OR LIABILITY ARISING HEREUNDER SHALL BE ASSIGNABLE BY
EITHER THE CORPORATION OR PURCHASER WITHOUT THE OTHER’S PRIOR WRITTEN CONSENT,
EXCEPT THAT PURCHASER (OR ANY SUCCESSOR ASSIGNEE) MAY ASSIGN ANY OR ALL OF THE
FOREGOING IN WHOLE OR IN PART TO ONE OR MORE OF ITS AFFILIATES.


 


SECTION 5.3.                      BINDING EFFECT.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND ACCRUE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED
ASSIGNS.


 


SECTION 5.4.                      SECTION AND OTHER HEADINGS; INTERPRETATION. 
THE SECTION AND OTHER HEADINGS HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, DO
NOT CONSTITUTE PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR
OTHERWISE AFFECT ANY OF THE PROVISIONS HEREOF.


 


SECTION 5.5.                      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO
BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
AGREEMENT.


 


SECTION 5.6.                      ENTIRE AGREEMENT; WAIVER, AMENDMENT.  THIS
AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS,
UNDERSTANDINGS OR UNDERTAKINGS, WRITTEN OR ORAL.  NEITHER THIS AGREEMENT NOR ANY
PROVISION HEREOF SHALL BE WAIVED, AMENDED, MODIFIED, CHANGED, DISCHARGED OR
TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING, SIGNED BY THE PARTY AGAINST WHOM
ANY WAIVER, AMENDMENT, MODIFICATION, CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


 

[Signature page follows.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

 

BALTIC TRADING LIMITED

 

 

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

Name:

John C. Wobensmith

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

 

GENCO INVESTMENTS LLC

 

 

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

Name:

John C. Wobensmith

 

Title:

Chief Financial Officer

 

[Signature Page to Baltic Trading Limited Subscription Agreement]

 

5

--------------------------------------------------------------------------------
